—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered August 18, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 8 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no reason to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). The hearing court properly found that there was a valid vehicle stop based on a traffic violation. The police were permitted to order defendant, a passenger, to exit the vehicle (see, People v Robinson, 74 NY2d 773, cert denied 493 US 966). Under the suspicious circumstances present, they were also permitted to touch defendant’s waistband bulge as a protective measure (People v Brunson, 166 AD2d 204). The officer’s subsequent inquiry about the bulge was permissible, and defendant’s reply indicating that he possessed a quantity of drugs provided probable cause for the officer to seize the object and recover the contents (see, People v Hollman, 79 NY2d 181; People v De Bour, 40 NY2d 210). Concur— Nardelli, J. P., Mazzarelli, Lerner, Andrias and Buckley, JJ.